Citation Nr: 0707985	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-26 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, 
Texas


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Houston, Texas.  The veteran testified before the Board via 
videoconference from the VA RO in Houston, Texas, in March 
2006.  A transcript of that hearing is associated with the 
claims folder.


FINDINGS OF FACT

1. The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority category group 8.

2. The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2006).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b).  Beginning January 17, 
2003, VA enrolled all priority categories of veterans except 
those veterans in priority category 8 who were not in an 
enrolled status on January 17, 2003.  38 C.F.R. § 17.36(c).  
A veteran may apply to be enrolled in the VA healthcare 
system at any time; however, the veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility (VA Form 10-
10EZ).  38 C.F.R. § 17.36(d).

In this case, the veteran first filed an application for 
enrollment in VA's health care system in May 2004.  Based 
upon his status as a nonservice-connected veteran and the 
financial information provided, he was assigned to priority 
group 8.  The veteran does not disagree with the date of 
receipt of his application, nor that he was properly assigned 
to priority group 8, but essentially contends that it is 
improper to deny him health care benefits.  

Most notably, the veteran contends that he was previously 
enrolled in the VA healthcare system and thus should be 
"grandfathered" into eligibility for VA healthcare benefits 
at the present time.  He testified that he received treatment 
at the New Haven VAMC in 1993 and 1994, and he has submitted 
a copy of a VA-issued "Patient Data Card" (VA Form 10-1123) 
in support of his claim.  This card is presented when 
reporting for VA medical service; it contains the veteran's 
name, a Social Security Administration number, and the 
veteran's address.  This document, however, does not show any 
prior enrollment in the VA healthcare system.  

The Board recognizes that the veteran is seeking to show that 
he was enrolled in the VA healthcare benefits system prior to 
January 17, 2003, because as of January 17, 2003, the VA will 
not enroll in the VA healthcare system those veterans who 
fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721 
(West 2002); 38 C.F.R. § 17.36(c)(2) (2006); 68 Fed. Reg. 
2670-73 (Jan. 17, 2003).  However, the "Patient Data Card" 
relates solely to the ministerial issuance of an 
identification card.  Additionally, the Board regrets to 
inform the veteran that prior treatment does not establish 
entitlement to future treatment, as there is no provision in 
VA law for entitlement on that basis.  Thus, the veteran's 
argument is without merit. 

The Board notes that with regard to any possible argument 
that the decision by VA is invalid because it violates a 
contract made by the Federal Government at the time the 
veteran enlisted in the service, the Board notes that this 
argument has previously been considered and rejected by 
Federal Courts.  See Schism v. United States, 239 F.3d 1280 
(Fed. Cir. 2001) (in which the United States Court of Appeals 
for the Federal Circuit held that certain military retirees 
are not entitled to free lifetime health care based on 
implied in fact contracts premised on promises made when they 
joined the service that they would receive free lifetime 
medical care for themselves and their dependents).  In view 
of the foregoing, the Board concludes that the criteria for 
enrollment in, and access to, VA medical care benefits are 
not met.

Finally, the veteran also asserts that VA failed to inform 
him of the above noted cut off date of January 17, 2003.  
While the veteran was apparently unaware of the date in 
question, the United States Court of Appeals for Veterans 
Claims (Court) has held that alleged ignorance can not be 
used as an excuse for failure to follow a promulgated 
regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 
(1998).  In Morris, the Court noted that the Supreme Court of 
the United States had held that persons dealing with the 
Government were charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris at 265.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  As the law, and not the evidence of record, is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which defines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance which include lack of legal 
eligibility.  38 C.F.R § 3.159 (d).  See also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001).  In this case, because of the lack 
of legal entitlement, the Board finds that VCAA does not 
apply.


ORDER

Eligibility for enrollment in the VA's healthcare system is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


